FILED
                           NOT FOR PUBLICATION                              JUL 09 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUDAN R. JONES,                                  No. 13-56527

              Petitioner - Appellant,            D.C. No. 2:08-cv-00408-CBM-
                                                 PLA
 v.

DEBRA DEXTER,                                    MEMORANDUM*

              Respondent - Appellee.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                              Submitted July 7, 2015**
                              San Francisco, California

Before: D.W. NELSON, CANBY, and NOONAN, Circuit Judges.

      Sudan Jones appeals pro se the district court’s denial of his habeas petition

challenging his convictions for two counts of rape and two counts of lewd acts

upon a child. Jones claims he received ineffective assistance of counsel (“IAC”)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because his trial counsel failed to adequately investigate and present his alibi

defense, discouraged him from testifying, and presented an inadequate medical

defense. We have jurisdiction under 28 U.S.C. § 2253. We review de novo a

district court’s denial of a habeas petition, Stanley v. Cullen, 633 F.3d 852, 859

(9th Cir. 2011), and we affirm.

      Based on a careful review of the record, we conclude Jones’s counsel’s

performance was not constitutionally deficient. See Strickland v. Washington, 466

U.S. 668, 687 (1984). Even assuming Jones’s counsel was deficient, Jones has not

shown the result of the proceedings would have differed but for his counsel’s

unprofessional errors. See id. at 694. The evidence against Jones at trial, including

the testimony of Sade M., Andrea Mosley, Samuel Mosley, Makisha Mosley, Ida

Jordan, Jasmine Stiger, and Dr. Ticson, was compelling. Because “fairminded

jurists could disagree,” Harrington v. Richter, 131 S. Ct. 770, 786 (2011), as to

whether Jones’s counsel’s alleged deficiencies “[did] not amount to prejudicial

ineffective assistance of counsel,” the California Court of Appeal reasonably

rejected Jones’s IAC claim. See Strickland, 466 U.S. at 697.

      AFFIRMED.




                                           2